The opinion of the court was delivered by
The Chief Justice.
This action is brought to recover damages for an injury sustained by the plaintiff by reason of an alleged defect in a public bridge constructed by the defendants. The defendants demur to the declaration. The simple question raised by the demurrer is, the liability of the defendants to respond for such injury.
The case falls directly within the authority of the Freeholders of Sussex v. Strader, 3 Harr. 108. It was ruled, in that case, after an elaborate investigation, that no action lies by an individual against the board of chosen freeholders for injuries sustained in consequence of their not completing or keeping in repair a county bridge. We find nothing in the cases cited at the bar to shake the authority of that case.
The defendants are entitled to judgment upon the demurrer.
Cited in Livermore v. Freeholders of City of Camden, 5 Dutch. 246; Livermore v. Freeholders of Camden, 2 Vr. 508; Pray v. Mayor, &c., of Jersey City, 3 Vr. 397, 398.